Citation Nr: 0410982	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-06 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1968 to July 1970.

Initially, the Board of Veterans' Appeals (Board) notes that while 
additional evidence was submitted to the Board without initial 
consideration by the regional office (RO), the veteran has waived 
initial consideration by the RO.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by symptoms 
that are productive of total occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that while the Department of 
Veterans Affairs (VA) may not be in complete compliance with every 
aspect of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), with respect to 
this claim, the Board has determined that the evidence supports a 
100 percent schedular rating for the veteran's PTSD.  
Consequently, any lack of notice and/or development under the VCAA 
cannot be considered prejudicial to the veteran, and remand for 
such notice and/or development would be an unnecessary waste of VA 
time and resources.

The history of this disability shows that service connection was 
originally granted for PTSD in May 1998.  The veteran was assigned 
a 50 percent rating, effective from November 1997, based on 
service records, VA examination in March 1998, VA outpatient 
records, and a January 1998 Vet Center letter.  

The January 1998 Vet Center letter from a counseling therapist 
noted that the veteran's problems with anger had resulted in both 
occupational and social difficulties, and assigned a global 
assessment of functioning (GAF) scale score of 49.  The March 1998 
VA PTSD examination revealed some significant sleep and anger 
management problems.  The examiner assigned the veteran a GAF of 
55, and determined that the veteran's symptoms were consistent 
with PTSD.  The examiner further indicated that his symptoms had 
seriously compromised the veteran industrially and had interfered 
with multiple relationships.

VA outpatient treatment records for the period of May 1999 to 
August 2000 reflect that in October 1999, the veteran sought 
medication for increased anxiety and anger.  He also noted concern 
that the smallest thing would get him to explode and the 
assessment included explosive personality.  

Clinical evaluation in June 2000 continued to reflect the 
veteran's problems with anger, with the veteran noting both 
suicidal and homicidal ideation.  He further noted problems with 
sleep and hypervigilance, and further indicated that he would 
threaten people and then later forget that he did so.  He was 
assigned a GAF of 50.  The veteran considered his biggest problem 
to be anger.  In July 2000, the veteran was again evaluated with 
primary problems of excessive anger and paranoid thinking.  

VA mental disorders examination in August 2000 revealed that the 
veteran reported being self-employed since his last examination as 
a carpet cleaner but that for the previous several months, he had 
worked in construction as a carpenter.  He was hampered by a right 
wrist injury that permitted only light duty and indicated that he 
earned just enough between carpentry and carpet cleaning.  His 
current mood was found to be depressed and there was no evidence 
of a thought disorder.  Sleep was noted to be impaired.  He also 
noted continued depression and feeling irritation and anger most 
of the time.  The Axis I diagnosis was PTSD and major depressive 
disorder, single episode, and he was assigned a current GAF of 50 
and a highest GAF for the previous year of 60.  The examiner 
commented that the veteran's employment had changed since the 
veteran's last examination, with the veteran's wrist limitation 
and marginally active carpet business.

A VA outpatient record from September 2000 reflects that the 
veteran had been taking medication beginning two months earlier 
that had been effective for anger and irritability.  He noted 
being down due to the limitations caused by an industrial injury 
to the wrist the previous April and had sleep problems.  He also 
complained of nightly continuing nightmares related to combat.  
Examination revealed mild psychomotor retardation and affect was 
constricted.  The assessment was PTSD.

A May 2003 Vet Center letter from VA psychologist P. notes that 
the veteran was being treated for PTSD at this clinic, and that 
the veteran had severe and chronic symptoms associated with his 
PTSD.  The veteran's symptoms were noted to include intrusive 
thoughts and dreams; sleep disturbance with nocturnal 
perspiration; constricted affect; anxiety with panic attacks, 
anger with potential for violent acting out, and depression; 
interpersonal conflict; social isolation; avoidance of trauma-
related stimuli and exacerbation of symptoms with exposure to said 
stimuli; hypervigilance; exaggerated startle response; and 
survivor guilt.  The examiner further indicated that these 
symptoms significantly interfered with the veteran's ability to 
function in all aspects of life including employment-wise.  The 
veteran was assigned a current GAF of 40.

A June 2003 Vet Center letter from VA psychologist P. notes that 
the veteran continued to be treated at his clinic for PTSD and 
other related psychological problems.  It was further noted that 
the veteran had been self-referred in April 2002 for treatment and 
assessment.  He had reportedly experienced increased olfactory and 
auditory flashbacks, and intrusive thoughts related to his combat 
experience in the Army since the Iraq War.  It was also indicated 
that the veteran had neglected his personal hygiene, and exhibited 
near continuous panic, poor judgment, and depressed mood.  The 
diagnosis was delayed, chronic military-related PTSD based on 
symptoms of intrusive thoughts and nightmares, hypervigilance with 
ritualistic behavior, startle response, acute sensitivity, anger, 
and severe bouts of depression, emotional avoidance and numbing 
symptoms, isolation, and paranoid tendencies.  The veteran was 
assigned a GAF of 38 and the prognosis for improvement was 
severely guarded.  

In his June 2003 letter, psychologist P. further noted that the 
veteran was severely disabled as a result of decontrolled anger by 
history.  It was his opinion that the veteran's level of 
disability was caused by severe and chronic PTSD and that he was 
unemployable because of this.  

At the veteran's hearing before the Board in August 2003, the 
veteran's representative asserted that an increased evaluation was 
warranted based on the recent letters of VA psychologist P.  
(transcript (T.) at pp. 1-7).  The veteran stated that he treated 
with psychologist P. at the rate of once a month and had not 
worked since April of the previous year (T. at p. 8).  He 
described various symptoms of his PTSD (T. at pp. 9-10).  He would 
only associate with his brother-in-law and would go to PTSD group 
meetings approximately once a week (T. at pp. 11-12).  


II.  Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling, effective from November 1997, under 38 C.F.R. § 
4.130, Diagnostic Code 9411, the "new" rating criteria for 
neuropsychiatric disabilities which took effective on November 7, 
1996.  As the veteran's claim for an increased rating for PTSD was 
filed after that date (February 2000), the evaluation of this 
service-connected disability will be based on consideration of 
only the "new" criteria.  

The "new" rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 7, 
1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; persistent 
delusions or hallucinations; gross inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own occupation 
or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 7, 
1996.

Since approximately April of 2000, the evidence indicates that the 
veteran has, at best, been only marginally employed by way of 
intermittent construction work and/or his carpet cleaner business, 
and while the Board recognizes that the August 2000 VA examiner 
assigned the veteran a GAF of 50, the veteran has received 
treatment for explosive anger beginning in October 1999, and these 
and other symptoms degenerated to the point where his regular 
treating psychologist assigned GAF scores of 40 and 38 in May and 
June 2003, respectively, solely for chronic and severe PTSD.  

The Board further notes that although the August 2000 VA examiner 
did not comment on whether the veteran was unemployable as a 
result of his PTSD, VA psychologist P. specifically opined in June 
2003 that the veteran was severely disabled as a result of 
decontrolled anger by history, and that he was unemployable 
because of his PTSD.

The Board is also impressed by the fact that the veteran 
apparently sought out psychologist P. in April 2002 for further 
evaluation due to worsening symptomatology, which included 
neglected personal hygiene, poor judgment, anger with potential 
for violence, and hypervigilance characterized by ritualistic 
behavior.  Additional continuing symptoms including difficulty 
with sleep, recurring nightmares about combat, avoidance, and 
startle response.

The record also reflects that the veteran basically stays at home 
with few hobbies or outside interests, and with the exception of 
his spouse and brother-in-law, the record as a whole is reflective 
of limited social contact, and found to be indicative of 
significant social impairment.

Therefore, the Board is persuaded that the veteran's PTSD, when 
viewed longitudinally, is manifested by the type of gross 
impairment in thought processes or communication, persistent 
danger to himself and others, inappropriate behavior, and 
intermittent inability to engage in regular daily activities such 
as personal hygiene consistent with total and social impairment 
under the "new" criteria for neuropsychiatric disabilities which 
took effect on November 7, 1996.  Accordingly, a 100 percent 
rating is in order.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Parenthetically, the Board notes that while the RO most recently 
continued the denial of the claim on the basis that the veteran 
did not report for a scheduled examination in connection with a 
claim for increased rating, the Board finds that it is not clear 
from the record whether the veteran was properly notified of the 
scheduled examination, and in any event, the Board has concluded 
that the evidence is in support of an increased evaluation.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the legal 
criteria governing payment of monetary benefits.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



